

	

		III

		109th CONGRESS

		1st Session

		S. RES. 288

		IN THE SENATE OF THE UNITED STATES

		

			October 26, 2005

			Mr. Schumer submitted

			 the following resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the life and accomplishments of

		  Wellington Mara of New York.

	

	

		Whereas Tim Wellington Mara was born on August 14, 1916 in

			 New York City;

		Whereas Wellington Mara became a ball boy for the New York

			 Giants at the age of 9;

		Whereas Wellington Mara was made co-owner of the New York

			 Giants in 1930 at the age of 14;

		Whereas Wellington Mara graduated from Loyola High School,

			 a Jesuit institution in Manhattan, and then attended Fordham University;

		Whereas the only interruption in Wellington Mara’s 81

			 years with the New York Giants organization occurred during World War II, when

			 he served with distinction for more than 3 years in the Navy, seeing action in

			 both the Atlantic and Pacific theaters aboard aircraft carriers;

		Whereas Wellington Mara was instrumental in crafting an

			 agreement in which larger market teams shared television revenue with smaller

			 market teams, thereby allowing football to thrive throughout the United

			 States;

		Whereas under nearly 80 years of Wellington Mara’s

			 leadership, the New York Giants made 26 postseason appearances, the second

			 highest in league history, including 18 National Football League Divisional

			 championships, and 6 National Football League championships;

		Whereas Wellington Mara displayed an unwavering commitment

			 to his players and coaches by finding doctors for former players, paying for

			 medical expenses, and arranging help for their families;

		Whereas Wellington Mara was an invaluable contributor to

			 the National Football League as a member of many ownership committees and has

			 been recognized for always putting the interests of the game ahead of what was

			 best for the New York Giants;

		Whereas, in 1997, Wellington Mara was elected to the

			 Professional Football Hall of Fame, joining his father, Tim Mara, who was a

			 charter member of the Hall of Fame; and

		Whereas, at the end of a life dedicated to the great game

			 of football, its fans, and players, Wellington Mara passed away on October 25,

			 2005, at the age of 89: Now, therefore, be it

		

	

		That the Senate—

			(1)expresses its

			 most sincere condolences to the family of Wellington Mara, the former Ann Mumm,

			 whom he married in 1954, their 11 children, and 40 grandchildren; and

			(2)recognizes the

			 life and accomplishments of Wellington Mara, who, for more than 8 decades,

			 dedicated his life to the New York Giants and their millions of fans and

			 supporters.

			

